Citation Nr: 0718355	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder (GAD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The issues of entitlement to a TDIU being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

The veteran's psychiatric disorder is manifested by serious 
occupational and social impairment due to disturbances of 
mood, anxiety, depression and difficulty in establishing and 
maintaining effective work and social relationships with a 
GAF score of 48.



CONCLUSION OF LAW

An evaluation of 70 percent, but no greater, for the 
veteran's service-connected psychiatric disorder is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R.  
§ 4.130, Diagnostic Code 9400 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
November 2004 letter.  This letter also advised the veteran 
of the evidence required to substantiate his claim for an 
increased evaluation, i.e. that the evidence must show that 
his disability had increased in severity, as well as his 
claim of entitlement to a TDIU, i.e. that his service-
connected psychiatric disorder rendered him unable to secure 
and follow substantially gainful employment. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any questions regarding notice of downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  
As to the veteran's claim for an increased evaluation, the RO 
can remedy any failure to provide effective notice following 
the Board's decision.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the November 
2004 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's service medical records, 
VA medical records and private records identified by the 
veteran.  The veteran has not indicated the presence of any 
other outstanding relevant records.  He has received a 
medical examination in furtherance of substantiating his 
claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), inability to establish and maintain effective 
relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9004 
(2006).

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.  
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

GAD

Following the filing of his claim in October 2004, the 
veteran received a VA psychiatric examination in November 
2004.  At the time, the veteran reported having difficulty 
showing affection for his wife.  He also stated that he was 
usually anxious in social situations and would leave a social 
gathering soon after arriving, an hour being the approximate 
maximum period of time he could tolerate in such a setting.  
He stated that his wife's grandchildren were "petrified" of 
him because of his anger and that his children were also 
frightened of him.  The veteran was married twice, the first 
at age 21 for 22 years.  He has two children from this 
marriage, whom he rarely sees, but speaks to on the phone.  
The veteran did not socialize, participate in activities and 
had no close friends.  He reported often getting angry and 
that he used to get into fights, but that he currently 
exhibited no homicidal ideations.  He exhibited significant 
impairment in concentration and memory.  

Since returning from the military, the veteran stated that he 
had held about fifteen different jobs.  At the time of the 
November 2004 VA examination, he was working hanging siding.  
He reported often having anxiety attacks, almost daily and 
that there were times when he would become too stressed to 
work.  

The veteran described that on a normal day he awoke around 
5:30 a.m., made himself lunch and had some coffee.  He 
reported that he would become nervous and anxious within an 
hour of arising.  He would then go to work, come home 
thereafter and want to be alone.  He reported having no 
hobbies, but that he used to enjoy fishing.  He stated that 
he also had infrequent crying spells.  

Mental status revealed a 57 year old male, with good hygiene.  
He had come from work and his jeans were appropriately dirty.  
He wore a black t-shirt, light colored jeans and work boots.  
He was anxious and cooperative.  His mood was anxious and 
dysphoric.  His affect was blunted, which was consistent with 
his mood.  There was no evidence of a thought disorder.  
Homicidal ideation was intermittently present.  He scored 25 
out of 29 on the mini mental status exam and was assigned a 
GAF score of 48.  

An evaluation in excess of 70 percent, but no greater, is 
warranted for the veteran's service-connected psychiatric 
disorder.  Although the veteran exhibits occupational and 
social impairment, he is not deficient in all areas.  He is 
employable and has been able to manage relationships with his 
wife and children.  He has no suicidal ideations or 
obsessional rituals and his speech exhibited no 
abnormalities.  He is, however, in a nearly continuous panic 
and is apparently unable to function independently.  He has 
demonstrated irritability and a propensity for violence.  
Moreover, his GAF score of 48 illustrates serious 
occupational and social impairment.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  A 100 
percent evaluation is not warranted because the evidence does 
not show total occupational and social impairment.  The 
veteran maintains a relationship, albeit a tenuous one, with 
his family and has continued to work.  Accordingly, an 
evaluation of 70 percent, but no greater, is warranted for 
the veteran's service-connected GAD. 


ORDER

Entitlement to an evaluation of 70 percent for GAD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Board notes that the evidence of record suggests that the 
veteran has had difficulty maintaining employment due to his 
psychiatric disorder.  Of record, are employment records from 
one of the veteran's previous employers, which suggest that 
the veteran's anxiety caused him to be reassigned.  However, 
a psychiatric report associated with this personnel action 
states that the veteran's psychiatric disorder only exhibited 
minor residuals.  The veteran has stated that in a subsequent 
position, he was terminated for a safety violation, 
forgetting how to perform his duties and sleeping on the job.  
The veteran has frequently stated that his anxiety causes him 
loss of sleep and exhaustion.  Nonetheless, the veteran is 
currently employed, but it is unascertainable from the record 
if this is gainful employment and the extent, if any, to 
which the veteran's psychiatric disorder interferes with his 
ability to gain and retain employment.  It is also 
unascertainable if the veteran is currently gainfully 
employed.  Therefore, it is found that an examination would 
be helpful in determining entitlement to the benefit sought.  
See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 
7 Vet. App. 229 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning how VA determines 
an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to his claim of 
entitlement to a TDIU.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
psychiatric disorder.  The claims folder 
should be made available to the examiner.  
The examiner should provide an opinion as 
to whether the veteran's service-connected 
psychiatric disability alone renders him 
unable to obtain or retain gainful 
employment.  

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to a 
TDIU.  If the determination of the claim 
remains unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


